Title: From James Madison to James Monroe, 11 February 1787
From: Madison, James
To: Monroe, James


Dear Sir
New York Feby. 11. 1787
I got to this place two days ago after a very tedious journey. I had the pleasure to find the family with which you are connected well, but full of complaints agst. your epistolary failures. I became your apologist as far as I could, but have agreed to give you up if you do not give future proofs of repentance & amendment.
I have already intimated to you the urgency of Mazzei on the subject of his protested bills, and asked for information as to the steps taken by you in his behalf, and your advice as to the further steps proper to be taken. Dorman is here still, and of course I shall have an opportunity of serving our friend as far as the case will admit. Let me hear from you pray as quickly as possible. Let me have your commands also as to the ballance I owe you. It is ready & will remain so till you direct its appropriation.
Having not yet taken my seat in Congress and had but little conversation with the members, I have nothing to communicate on the state of business before them. A congress has been made up but a few days only. After some contest between the friends of Mr. Blount & Genl. Sinclair, the latter was put into the chair. The inclosed paper will give you the latest intelligence from Massts. Our friend Grayson remains nearly in status quo. He is a valetudinarian without being sick, and unhappy without knowing why. Give my best respects to Mrs. Monroe. I regretted much when at Fredricksbg that I should be so near without seeing you both, but it was impossible without a culpable delay & wd. have been otherwise inconvenient. Adieu: Yrs affecy.
Js. Madison Jr
